Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Song (US 2017/0204688) discloses an automated drilling-fluid additive method for on-site real-time analysis and additive treatment of drilling fluid to be injected into a well (Abstract; Fig. 1; 100), comprising: 
(i) providing an automated drilling-fluid additive system (100), comprising:
 (d) a conveyor pipe (124, 130, 132) within said container structure adapted to carry a stream of drilling fluid (122) through the system, having an upstream (130) and downstream ( 124) orientation (¶ [0017]); 
(e) an inlet (inlet of 130) in said container structure adapted to receive drilling fluid at an upstream end of said conveyor pipe (¶ [0017]); 
(f) an intake pump (120) adapted to draw drilling fluid through said inlet and push the drilling fluid through said conveyor pipe (¶ [0017]); 
(g) an inline diagnostic unit (140) arrayed upon said conveyor pipe adapted to take measurements of flowing drilling fluid in real time (¶ [0019-21, 0034-35, 0037]); 
(h) an expanding additive area (portion of 132) of said conveyor pipe downstream of said inline diagnostic unit (¶ [0018]; Fig. 1) adapted to create a pressure drop in the flow of drilling fluid (the expanded sixe makes it inherent that there is a pressure drop); 
(i) a blending area (portion of 132 adjacent 134) of said conveyor pipe downstream of said expanding additive area (Fig. 1) adapted to provide a turbulent flow of drilling fluid (Fig. 1); 

(l) a controller (138/200; Figs. 1-2) adapted to analyze data received from said inline diagnostic unit via a diagnostic-unit connector, and to control the addition of additives based on such analysis (¶ [0019-24, 0042-44]); 
 (ii) providing said automated drilling-fluid additive system with a flow of drilling fluid at said inlet (¶ [0017]);
(iii) providing said automated drilling-fluid additive system (¶ [0019-24, 0042-44]); 
(iv) providing said controller with instructions for a target composition of drilling fluid (¶ [0042-44]); and
(vi) providing blended drilling fluid from said outlet for direct injection into the well without additional storage or handling (¶ [0017]; Fig. 1).
	Song does not disclose or make obvious the container structure, tote containing additive, tote fluid line, collimator area, flow-control valve, controller communication unit and the relationship between the structures and the other elements of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTYN A HALL/Primary Examiner, Art Unit 3672